Citation Nr: 1549222	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-27 837	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to a rating in excess of 10 percent for residuals of a right elbow fracture since March 25, 2011.
 
2.  Entitlement to a rating in excess of 10 percent for cervical degenerative disc disease from March 25, 2011 to May 1, 2015.
 
3.  Entitlement to a rating in excess of 20 percent for cervical degenerative disc disease since May 2, 2015.  
 
4.  Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with heel spur prior to May 2, 2015.
 
5.  Entitlement to a rating in excess of 30 percent for right foot plantar fasciitis with heel spur since May 2, 2015.
 
6.  Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis with heel spur prior to May 2, 2015.  
 
7.  Entitlement to a rating in excess of 30 percent for left foot plantar fasciitis with heel spur since May 2, 2015.  
 
8.  Entitlement to a total disability rating based on individual unemployability.  
 
 
REPRESENTATION
 
Appellant represented by:  North Carolina Division of Veterans Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and her son
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1986 to June 1991.
 
This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
In March 2014, the Veteran testified at a video conference hearing before the undersigned.  
 
These issues were remanded by the Board in September 2014 for further development.  They have now been returned to the Board for adjudication.
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.
 
The issues of entitlement to service connection for right hand neuropathy and arthritis, to include as secondary to residuals of a right elbow fracture; for migraine headaches, to include as secondary to fibromyalgia and cervical degenerative disc disease; for fecal incontinence, to include as secondary to cervical degenerative disc disease; and for right knee and right elbow scars were referred by the Board to the Agency of Original Jurisdiction (AOJ) in its September 2014 decision.  While no action has been completed by the RO, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Since March 25, 2011, the preponderance of the evidence is against finding that residuals of a right elbow fracture are manifested by forearm flexion limited to 90 degrees, extension limited to 75 degrees, or a combination of forearm flexion limited to 100 degrees and extension limited to 45 degrees.
 
2.  From March 25, 2011 to May 1, 2015, the preponderance of the evidence is against  finding that the Veteran's cervical degenerative disc disease was manifested by forward flexion limited to 30 degrees, a combined range of motion limited to 170 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  
 
3.  From May 2, 2015, the preponderance of the evidence is against  finding that the Veteran's cervical degenerative disc disease is manifested by either forward flexion limited to 15 degrees or favorable ankylosis of the entire cervical spine.  
 
4.  Prior to May 2, 2015, the preponderance of the evidence is against a finding that the Veteran's right foot plantar fasciitis with heel spur caused a moderately severe foot injury.  
 
5.  From May 2, 2015, the preponderance of the evidence is against a finding that the Veteran's right foot plantar fasciitis with heel spur caused symptoms which equate with an actual loss of use of the right foot.  
 
6.  Prior to May 2, 2015, the preponderance of the evidence is against a finding that the Veteran's left foot plantar fasciitis with heel spur caused a moderately severe foot injury.  
 
7.  From May 2, 2015, the preponderance of the evidence is against a finding that the Veteran's left foot plantar fasciitis with heel spur caused an actual loss of use of the left foot.  
 
 
CONCLUSIONS OF LAW
 
1.  From March 25, 2011, the criteria for an evaluation in excess of 10 percent for residuals of a right elbow fracture have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5206-5208 (2015).
 
2.  From March 25, 2011 to May 1, 2015, the criteria for an evaluation in excess of 10 percent for cervical degenerative disc disease have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2015).
 
3.  From May 1, 2015, the criteria for an evaluation in excess of 10 percent for cervical degenerative disc disease have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243.
 
4.  Prior to May 2, 2015, the criteria for an evaluation in excess of 10 percent for right foot plantar fasciitis with heel spur were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2015).
 
5.  From May 2, 2015, the criteria for an evaluation in excess of 30 percent for right foot plantar fasciitis with heel spur have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5284.
 
6.  Prior to May 2, 2015, the criteria for an evaluation in excess of 10 percent for left foot plantar fasciitis with heel spur were not  met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5284.
 
7.  From May 2, 2015, the criteria for an evaluation in excess of 30 percent for left foot plantar fasciitis with heel spur have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5284.
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. §  5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  Pursuant to the September 2014 Board remand, VA obtained any outstanding VA treatment records and afforded the Veteran an additional VA examination.  The treatment records and the report from that examination were associated with the claims file and considered in the June 2015 rating decision and supplemental statement of the case.  The Board therefore finds that there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  
 
The Veteran testified at a VA video conference hearing at the RO before the undersigned in March 2014.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence she would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the Veterans Claims Assistance Act and serve to satisfy the obligations imposed by 38 C.F.R. §  3.103 (2015) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes her written contentions, service treatment records, VA treatment records, Social Security records, and VA examination reports.  
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
 
Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.   
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion.  38 C.F.R. §  4.71a, Diagnostic Code 5003 (2015).  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  An elbow is a major joint and the cervical vertebrae are a group of minor joints for the purpose of rating disabilities related to arthritis.  38 C.F.R. §  4.45.
 
The evaluation of a disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. §  4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. §  4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. §  4.40).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. §  3.102.  
 
Right Elbow 
 
The Veteran contends that her right elbow disability is manifested by symptomatology that warrants the assignment of a higher rating than currently assigned.  The Veteran's right elbow disorder is rated pursuant to 38 C.F.R. §  4.71a, Diagnostic Code 5019, as analogous to bursitis.  See 38 C.F.R. §  4.20.  38 C.F.R. §  4.71 indicates that diseases rated under Diagnostic Codes 5013 through 5024 are to be rated on limitation of motion of the affected part, which in this case is the right elbow and forearm.  In its September 2014 decision, the Board found that no more than a 10 percent rating was warranted prior to March 25, 2011.  
 
The normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  See 38 C.F.R. §  4.71a, Plate I.  The Veteran is left-handed.
 
Under Diagnostic Code 5206, a 20 percent rating is warranted when forearm flexion of the minor arm is limited to 90 degrees.  38 C.F.R. §  4.71a.  Under Diagnostic Code 5207, a 20 percent rating is warranted when forearm extension of the minor arm is limited to 75 degrees.  Id.  Under Diagnostic Code 5208, a 20 percent rating is warranted when forearm flexion of the minor arm is limited to 100 degrees and forearm extension of the minor arm is limited to 45 degrees.  Id.  
 
Ratings are also available under Diagnostic Codes 5209-5213 for nonunion of forearm bones, impairment of flail joint, and impairment of supination and pronation; in this case, however, as there has not been any indication in the treatment records or VA examinations of any such impairment, and as the appellant is not service connected for such an impairment these rating criteria are not applicable.  Id.  As there has never been any suggestion of right elbow ankylosis, Diagnostic Code 5205 is likewise not for application.  Id.  
 
The Veteran's VA treatment records are silent for any complaints or treatment pertaining to the right elbow.
 
On March 25, 2011, the Veteran was afforded a VA examination.  She reported that her right elbow gave way, lacked endurance, locked, was deformed, painful, and not healing well.  She stated that she had brief flare-ups three times a day that caused increased stiffness, pain, and inability to lift or grip heavy items.  She also reported problems carrying more than 5 pounds, lifting, gripping, ironing, gardening, and using zippers.  

Physical examination revealed weakness and tenderness, but no signs of edema, instability, abnormal movement, swelling, effusion, redness, heat, deformity, guarding, malalignment, drainage, or subluxation.  Range of motion testing revealed flexion from 0 to 145 degrees, extension to 0 degrees, supination from 0 to 85 degrees, and pronation from 0 to 80 degrees.  There was no additional loss of motion due to painful motion or other repetitive motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed degenerative arthritic changes and dystrophic calcification medial humeral condyle, and the examiner noted that the degenerative joint disease was a result of the prior elbow fracture.  
 
On May 2, 2015, the Veteran was afforded a second VA examination.  The examiner diagnosed the Veteran with a healed right elbow fracture with residual pain and loss of range of motion.  The Veteran denied having any flare-ups that impact the function of her elbow and forearm but noted that pain and decreased range of motion limited her abilities to lift and carry.  Range of motion testing revealed flexion from 0 to 120 degrees, extension to 0 degrees, supination from 0 to 85 degrees, and pronation from 0 to 80 degrees.  The examiner noted pain during flexion and extension but found no objective evidence of localized tenderness or pain on palpation.  The Veteran's right elbow functioned at the same level on repetition.  The examiner could not speculate on the degree of any additional loss of range of motion with repetition over time.  The examiner found no functional loss from any additional factor other than pain.  
 
The Veteran is competent to report her own observations with regard to the severity of her symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  During the March 2014 Board hearing, the Veteran reported pain radiating from her right elbow to her right hand and right elbow and hand stiffness.  Pain and stiffness are factors addressed in the March 2011 and May 2015 VA examinations.  
 
Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for the Veteran's right elbow disability.  VA examinations do not show a range of motion that would warrant a higher rating, even when taking pain and the DeLuca factors into account.  
 
The Board has considered whether there are any other applicable rating codes for the Veteran's right elbow symptoms.  Because the Veteran's right elbow disability is manifested by compensable painful motion, a compensable rating for arthritis is not warranted.  
 
In sum, there is no basis for assignment of a rating in excess of 10 percent for residuals of a right elbow fracture from March 25, 2011.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
 

Cervical Spine
 
The Veteran contends that her cervical spine disability is manifested by symptomatology that warrants the assignment of higher ratings than those currently assigned.  In its September 2014 decision, the Board found that no more than a 10 percent rating was warranted prior to March 25, 2011.  In a June 2015 rating decision, the AOJ found that a rating of 20 percent, but no higher, was warranted from May 2, 2015.   
 
The Veteran's cervical spine disorder is rated pursuant to 38 C.F.R. §  4.71a, Diagnostic Code 5243, for intervertebral disc syndrome.  The provisions of 38 C.F.R. § 4.71 indicate that diseases rated under Diagnostic Codes 5235 to 5243 are to be rated by application of the general rating formula for diseases or injuries of the spine.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id.
 
Under the general formula, a 20 percent rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id.  at Note (5). 

For VA compensation purposes, normal forward flexion of the cervical spine is from zero to 45 degrees, extension is from zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are from zero to 80 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.
 
The Veteran's VA treatment records show complaints of neck pain and stiffness.  
 
On March 25, 2011, the Veteran was afforded a VA examination.  The Veteran stated that her cervical spine disorder prevented her from walking more than 50 feet and caused stiffness, fatigue, spasms, decreased motion, and paresthesia.  She reported that during flare-ups she is unable to bend, stoop, or lift more than three pounds, and that in February 2011, she was incapacitated for 21 days and was recommended bed rest by a physician.  The Veteran walked with an antalgic, unsteady gait due to pain.  

On physical examination, there was evidence of radiating pain, guarding, and tenderness, and no evidence of muscle spasm, weakness, loss of tone, atrophy, or ankylosis.  Range of motion testing showed flexion and extension to 45 degrees, bilateral lateral flexion to 45 degrees, and bilateral lateral rotation of 80 degrees, with no additional loss of range of motion due to pain.  The examiner found no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays showed degenerative joint disease.  The examination was negative for any signs of intervertebral disc syndrome.  
 
On May 2, 2015, the Veteran was afforded a second VA examination.  The examiner diagnosed the Veteran with cervical degenerative disc disease.  The Veteran denied having any flare-ups that impact the function of her cervical spine.  Range of motion testing showed flexion and extension to 25 degrees, bilateral lateral flexion to 25 degrees, and bilateral lateral rotation of 60 degrees, with no additional loss of range of motion due to pain or on repetition.  The examiner noted that the only elements of the Veteran's functional loss were decreased movement and pain on movement.  The examiner found no localized tenderness, pain to palpation, guarding, muscle spasms, radiculopathy, or intervertebral disc syndrome.  The examiner did not discuss ankylosis but, as explained above, the finding of any range of motion necessarily precludes a finding of ankylosis.  
 
The Veteran is competent to report her own observations with regard to the severity of her symptoms.   Jandreau.  In a March 2011 statement, the Veteran mentioned pain and also stated that a lack of mobility on the left side of her neck made driving difficult.  During the March 2014 Board hearing, the Veteran reported the same symptoms as well as muscle spasms, which both VA examiners specifically did not find.  During the hearing, the Veteran's son testified that the appellant was "incapable" of moving her neck left or right.  This testimony regarding spasms and the severity of the stiffness of the Veteran's neck is incompatible with the findings of the two VA examinations.  Given the examiners specialized training in the field of medicine the Board finds that their examination reports are the more probative and credible evidence of the symptomatology of the appellant's cervical spine.  
 
Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for the Veteran's cervical spine disability from March 25, 2011 to May 2, 2015 or 20 percent thereafter.  VA examinations do not show a range of motion that would warrant higher ratings, including after taking pain and the DeLuca factors into account.  It bears emphasizing that under the regulation governing the evaluation of spine disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. §  4.71a. 
 
The Board has considered whether there are any other applicable rating codes for the Veteran's cervical spine symptoms.  The Board notes that there are separate rating criteria for the spine available under Diagnostic Code 5243, for an  intervertebral disc syndrome, which allows for the assignment of rating criteria based on the frequency and extent of incapacitating episodes.  38 C.F.R. §  4.71a, Diagnostic Code 5243.  Despite the fact that the RO rated the Veteran's cervical spine disability under the Diagnostic Code for intervertebral disc syndrome, there is no medical evidence of a diagnosis of intervertebral disc syndrome at any time during the period on appeal.   Moreover, there is no evidence verifying that the appellant was prescribed bed rest.
 
In sum, there is no basis for assignment of a rating in excess of 10 percent for cervical degenerative disc disease from March 25, 2011 to May 2, 2015 or 20 percent thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
 
Plantar Fasciitis with Heel Spurs
 
The Veteran contends that her bilateral plantar fasciitis with heel spurs is manifested by symptomatology that warrants the assignment of higher ratings than those currently assigned.  
 
In a January 1992 rating decision, the RO assigned 10 percent ratings in each foot pursuant to 38 C.F.R. §  4.71a, Diagnostic Code 5284, for foot injuries not otherwise specified.  In a June 2015 rating decision, the AMC assigned a rating of 30 percent from May 2, 2015, pursuant to 38 C.F.R. §  4.71a, Diagnostic Code 5276, for acquired flat feet.  
 
Under Diagnostic Code 5284, a 20 percent rating is warranted for a moderately severe foot injury and a 30 percent rating is warranted for a severe foot injury.  38 C.F.R. §  4.71a, Diagnostic Code 5284.  A 40 percent rating requires actual loss of use of the foot.  Id.
 
Under Diagnostic Code 5276, the only scheduler rating in excess of 30 percent is a 50 percent rating for bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. §  4.71a, Diagnostic Code 5276.  
 
Ratings are also available under Diagnostic Codes 5277-5283 for other foot disorders.  There is some indication that the Veteran may have had some of these (pes cavus, hallux valgus, and hammer toes) for at least some of the period on appeal but as there is no clinical support in the record to indicate that any of these are etiologically related to the appellant's service-connected plantar fasciitis with heel spurs, these rating criteria are not currently applicable.  
 
The Veteran's VA treatment records show frequent treatment for her foot disorders.  During a February 2007 appointment, the Veteran reported heel pain when rising in the morning or after sitting for a while.  The VA podiatrist found bilateral pain on palpation of the plantar medial and central heel.  X-rays that day showed evidence of bilateral plantar spurring.  The VA podiatrist diagnosed the Veteran with plantar fasciitis.  
 
In March 2007, the Veteran reported that her feet felt a lot better and she was able to walk three  miles over the weekend.  The VA podiatrist found minimal pain on palpation of the left heel.  The next day, the Veteran began physical therapy.  The Veteran reported a sensation like pins and needles that was worse in the morning and the therapist noted mild tenderness in the plantar area.  In April 2007, the Veteran was discharged from physical therapy.  The next day, the Veteran reported no tenderness in either heel or the VA podiatrist deemed her plantar fasciitis resolved.  
 
In November 2007, the Veteran was afforded a VA examination.  The Veteran reported intermittent pain lasting for several hours two weeks per month.  She also reported weakness at times when walking, stiffness, mainly in the toes, when resting, fatigability when standing, and flare-ups that decreased her range of motion to 50 percent of her usual range.  The examiner noted that the Veteran did not have flat feet.  In both feet, the examiner found no painful motion, edema, instability, weakness, or tenderness to palpation, other than tenderness to palpation in the top of the left foot.  Range of motion testing revealed right foot dorsiflexion of 0 to 20 degrees without pain, and plantar flexion of 0 to 55 degrees, with pain in the arch beginning and ending at 55 degrees.  Left foot dorsiflexion was from 0 to 20 degrees with pain in the dorsum beginning and ending at 20 degrees and plantar flexion from 0 to 55 degrees without pain.  January 2007 X-rays showed small bilateral calcaneal spurs and otherwise normal feet.  The examiner diagnosed the Veteran with bilateral plantar fasciitis with heel spurs.  
 
In December 2008, the Veteran complained of pain in the front part of both feet.  The VA podiatrist noted that the heel pain she experienced in 2007 was "basically resolved."  The VA podiatrist also diagnosed the Veteran with degenerative joint disease of the left first metatarsal-cuneiform joint and mild bilateral pes cavus.  In March 2009, the Veteran reported that she was still having some pain in her heels and that this pain was worse after rest.  The VA podiatrist noted some pain in the medial calcaneal tubercle with palpation.  

In May 2009, the Veteran complained of pain on both the plantar tare and dorsum of the left foot.  The VA podiatrist noted mild tenderness in the plantar area.  The Veteran again completed several sessions of physical therapy for pain from plantar fasciitis.  In August 2009, the VA podiatrist noted no pain on palpation of the Veteran's heels.  
 
In October 2009, the Veteran was afforded a second VA examination.  The Veteran reported constant bilateral pain that was worse with standing, stiffness, fatigability, and flare-ups limiting the length of time she could stand.  She reported that she could only walk one to two blocks but could stand for 30 minutes or more.  The examiner noted an antalgic gait.  The examiner found objective evidence of mild tenderness in both arch areas and the left first metatarsophalangeal joint but no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing in either foot.  The examiner also found hammer toes, mild hallux valgus, and mild pes cavus in both feet, but noted that the Veteran's feet were not flat.  The examiner diagnosed the Veteran with bilateral plantar fasciitis with heel spurs, degenerative joint disease of the left first metatarsophalangeal joint, and mild pes cavus, hammer toes and bunions of both feet.  The examiner added that the Veteran's pes cavus was likely congenital.  
 
In August 2010, the Veteran reported that her heel and arch had been hurting a lot when rising from rest for the past two to three months.  The VA podiatrist noted pain on palpation of the left medial plantar heel.  In September 2010, the Veteran reported a few weeks' worth of relief from extracorporeal shock wave therapy treatment.  The VA podiatrist again noted pain on palpation of the left medial plantar heel.  In October 2010, the Veteran noted pain over the dorsal bump of her left first metatarsal-cuneiform joint.  The VA podiatrist noted mild pain on palpation of the left medial plantar heel and mild pain and crepitus on motion of the left first metatarsal-cuneiform joint.  In December 2010, the Veteran reported good relief from shock wave therapy.  The VA podiatrist noted mild pain on palpation of both medial plantar heels.  

In February 2011, the Veteran reported having had pain in her left foot for about a month.  The VA podiatrist noted that the left first metatarsal-cuneiform joint was tender to palpation though motion was "not particularly painful."  In March 2011, the Veteran said both of her feet felt "pretty good" and she only had minimal foot pain.  The VA podiatrist noted no pain on palpation of either heel.  
 
On March 25, 2011, the Veteran was afforded a third VA examination.  The Veteran reported daily pain in both heels lasting four hours at a time, weakness, stiffness and fatigue at rest with additional swelling while standing or walking.  The examiner noted bilateral plantar pain to palpation over the mid-hindfoot, painful motion, and an antalgic gait but found no signs of abnormal weight bearing or breakdown, callosities, any unusual shoe wear pattern, edema, disturbed circulation, weakness, muscular atrophy, heat, redness or instability.  Tenderness over both plantar surfaces was slight.  The examiner found no pes planus, pes cavus, hammer toes, or hallux valgus.  X-rays revealed small bilateral calcaneal spurs and a trace of an osteophyte at the left proximal medial first metatarsal.  The examiner did not change the diagnosis of bilateral plantar fasciitis with heel spurs.  
 
Five days after that examination, the Veteran reported that her left heel was starting to hurt when arising from rest again but otherwise felt good.  The VA podiatrist found mild pain on palpation of the left heel and no pain on palpation of the right heel.  In May 2011, the Veteran reported pain in both feet when arising from rest.  The VA podiatrist noted mild pain on palpation of both heels and "Mild pes planus as previously noted."  There does not appear to be a previous notation of pes planus in the record.  

In July 2011, the Veteran reported good relief from shock wave therapy.  The VA podiatrist noted mild pain on palpation of both heels and again noted "Mild pes planus as previously noted."  In October 2011 and December 2011, the Veteran reported the same symptoms and the VA podiatrist made the same findings.  
 
In March 2012, the Veteran reported continued relief from shock wave therapy lasting several weeks and that she only had occasional, mild heel pain when rising from rest.  The VA podiatrist again noted mild pain on palpation of both heels and mild pes planus.  In September 2012, the Veteran reported occasional pain in the heels, but much less than before.  The VA podiatrist noted mild pain on palpation of both heels and "Mild over pronation during stance and gait as previously noted."  There was no further mention of pes planus.  
 
In January 2013, the Veteran reported occasional but manageable heel pain.  Her primary foot problem was now the pain in the first metatarsal-cuneiform joint.  The VA podiatrist deemed the Veteran's plantar fasciitis "controlled."  X-rays showed a small calcaneal spur in the right foot and midfoot arthritic pathology in the left foot.  In April 2013, the Veteran reported pain in both heels when arising from rest.  The VA podiatrist found moderate pain on palpation of both heels and moderate pes cavus.  In September 2013, the Veteran reported very little pain in her feet.  The VA podiatrist found no pain on palpation of her heels.  

In January 2014, an X-ray showed "Progressive mid foot degenerative changes suggestive of neuropathic arthropathy" in the Veteran's left foot.  In July 2014, the Veteran reported that orthotics were pretty effective at alleviating pain but she still had pain in the left midfoot area.  The VA podiatrist found moderate pain on palpation of the bony hypertrophy at the left first metatarsal-cuneiform joint but no pain on palpation of the heel.  

In March 2015, the Veteran reported difficulty with her orthotics.  The VA podiatrist noted pes cavus with bilateral over pronation but did not mention plantar fasciitis or heel pain.  
 
On May 2, 2015, the Veteran was afforded a fourth VA examination.  The examiner diagnosed bilateral plantar fasciitis with heel spurs and degenerative joint disease of both feet.  The Veteran reported pain with walking and standing.  The Veteran did not report flare-ups that impact the function of her feet.  The examiner found no hallux valgus, pes cavus, or hammer toes.  The examiner did not diagnose pes planus.  The examiner found bilateral pain on use of the feet, accentuated by manipulation, but did not find extreme tenderness of the plantar surfaces of either foot.  The examiner deemed the Veteran's bilateral heel spurs and degenerative joint disease to be mild in severity.  
 
Based on the May 2015 VA examination, in a June 2015 rating decision, the AMC rated the Veteran's bilateral foot disabilities under Diagnostic Code 5276, for flat feet, and assigned a 30 percent rating for each foot.  The Board finds that this Diagnostic Code is inappropriate.  Although the May 2015 VA examiner filled out the section of the Disability Benefits Questionnaire marked "Flatfoot (Pes Planus) and Plantar Fasciitis," which the instructions say to complete if the Veteran has pes planus, the examiner did not diagnose the Veteran with pes planus and it is likely that he filled this section out due to the reference in the heading to plantar fasciitis.  The Board notes references in VA treatment records to "Mild pes planus," but the preponderance of the evidence weighs in favor of a finding that the Veteran's primary service-connected foot disability is plantar fasciitis, not pes planus.  In addition, mild pes planus does not warrant a compensable rating under Diagnostic Code 5276.  Moreover, Diagnostic Code 5276 clearly does not contemplate separate ratings for each foot; even if present, bilateral pes planus of the highest severity would warrant a single 50 percent rating, not separate 30 percent ratings.  The Board will rate the Veteran's bilateral plantar fasciitis with heel spurs under Diagnostic Code 5284 for the entire period on appeal.  
 
The Veteran is competent to report her own observations with regard to the severity of her symptoms.  Jandreau.  In a June 2007 statement, the Veteran reported that injections to her heels caused too much pain and failed to provide relief for more than two weeks.  In a September 2008 statement, the Veteran described "excruciating," "unbearable" pain in her left foot.  She also reported that her arch was "showing a lift throughout the years a change in shape."  In a July 2009 statement, the Veteran reported that her right heel continued to hinder her mobility and her left foot was "very painful."  In a March 2011 statement, a few weeks after reporting only minimal pain to her VA podiatrist, the Veteran reported that the pain in her feet was enough to "cripple" her and required the use of scooters and handicapped access.  In a June 2012 statement, the Veteran reported that shock wave therapy helped for eight weeks and then she was back to standing on her tip toes and needing to stretch every two or three hours to avoid needing to limp.  During the April 2014 hearing, the Veteran reported constant pain and stiffness.  Her representative characterized her foot pain as "crippling and debilitating."  
 
There is a marked disparity in the Veteran's reports of the severity of her symptoms between her VA treatment appointments and her statements to the AOJ and the Board over the course of this case.  While the appellant is competent to report her own experience, the Board may consider her personal interest in the outcome of a case when evaluating her credibility.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (providing that a pecuniary interest may be found to affect the credibility of testimony).  For this reason, the Board finds that the Veteran's statements regarding mild, intermittent pain when seeking treatment are more credible and probative than her statements regarding debilitating, constant pain when seeking compensation.  Cf. generally, Federal Rules of Evidence, Rule 803(4) (Statements made for purposes of medical treatment are not hearsay since the a patient has an interest in telling the truth in order to get better.)
 
Based on a review of the evidence described above, there is no basis for a rating higher than 10 percent for the Veteran's bilateral plantar fasciitis with heel spurs prior to May 2, 2015 or higher than 30 percent thereafter.  VA examinations and treatment records do not show more than a moderate level of disability in each foot from those specific conditions prior to May 2, 2015, including after taking pain and the DeLuca factors into account.  After May 2, 2015, there is no evidence that the Veteran has totally lost the use of either foot, which is required for a 40 percent rating under Diagnostic Code 5284.
 
The Board has considered whether there are any other applicable rating codes for the Veteran's bilateral plantar fasciitis with heel spurs.  As stated above, although there is evidence that the Veteran might have several other foot disorders, there is no evidence that these are related to her active duty service either directly or as a result of any other service-connected disorder.       
 
In sum, there is no basis for assignment of a rating in excess of 10 percent for bilateral plantar fasciitis with heel spurs prior to May 2, 2015 or 30 percent thereafter.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  
 
Extrascheduler Consideration
 
As a final matter, the Board  considered whether the Veteran's right elbow, cervical spine, and bilateral foot disabilities represent an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. §  3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. §  4.85.  Thus, her disability pictures are contemplated by the rating schedule, and the assigned scheduler evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for right elbow fracture residuals from March 25, 2011 is denied.  
 
Entitlement to a rating in excess of 10 percent for cervical degenerative disc disease from March 25, 2011 to May 1, 2015 is denied.  
 
Entitlement to a rating in excess of 20 percent for cervical degenerative disc disease from May 2, 2015 is denied.  
 
Entitlement to a rating in excess of 10 percent for right foot plantar fasciitis with heel spur prior to May 2, 2015 is denied.  
 
Entitlement to a rating in excess of 30 percent for right foot plantar fasciitis with heel spur from May 2, 2015 is denied.  
 
Entitlement to a rating in excess of 10 percent for left foot plantar fasciitis with heel spur prior to May 2, 2015 is denied.  
 
Entitlement to a rating in excess of 30 percent for left foot plantar fasciitis with heel spur from May 2, 2015 is denied.  
 
 
REMAND
 
In May 2015, a VA examiner offered an opinion on the issue of entitlement to a total disability rating based on individual unemployability.  The opinion consisted of a single sentence: "The main impairment for this [V]eteran is pain which causes decreased (range of motion) and mobility and also prevents her from doing her job for extended periods of time."  Because this cursory statement does not provide the Board with sufficient guidance as to the reasons and bases for the examiner's opinion, a remand for a more thorough opinion is necessary to understand the impact of the Veteran's service-connected disabilities on her occupational functioning.
 
The Veteran also has several pending claims of entitlement to service connection.  Because these are inextricably intertwined with the issue of entitlement to individual unemployability, the Board cannot adjudicate the issue of entitlement to a total disability rating based on individual unemployability at this time.  
 
The Board acknowledges  that the Veteran has had a combined 100 percent rating since May 2, 2015.  Because the appellant has a 60 percent disability rating for recurrent cystitis with bladder incontinence, the issue of entitlement to a total disability rating based on individual unemployability after May 2, 2015 is not moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (A separate total disability rating based on individual unemployability predicated on one disability, when considered together with another disability or disabilities separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. §  1114(s) (West 2014)).  
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent records of treatment of the Veteran from the Durham, Fayetteville, and San Juan VA Medical Centers and their affiliated clinics since March 2015.  All records received should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  After the AOJ adjudicates the issues discussed in the introduction, the Veteran should be afforded a VA social and industrial survey in order to accurately determine the impact of her service-connected disabilities alone on her ability to obtain and retain substantially gainful employment.  The vocational rehabilitation specialist should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service connected recurrent cystitis with bladder incontinence, fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome, bilateral plantar fasciitis with heel spurs, cervical  degenerative disc disease, bilateral knee degenerative joint disease, residuals of a right elbow fracture, acne, right knee laxity, and any other issues for which the AOJ might grant entitlement to service connection, prevent all forms of substantially gainful employment that are consistent with her education and occupational experience at any point during the period on appeal.  The appellant's age MAY NOT be considered in making the determination. 

The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefor.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.
 
The specialist must  address whether it is at least as likely as not that any single service connected disorder standing alone precludes the appellant from working.  If so, that disorder must be identified and a complete rationale must be provided for such an opinion.  Moreover, if a single service connected disorder precludes employment, the examiner must address whether it is at least as likely as not that the combination of all remaining service connected disorders also precludes substantially gainful employment.  Again, a complete rationale must be provided for all opinions offered.
 
3.  Thereafter, the AOJ must obtain an addendum opinion on the issue of entitlement to a total disability rating based on individual unemployability from the physician who performed the May 2015 VA examination.  The examiner should address whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service connected recurrent cystitis with bladder incontinence, fibromyalgia with headaches, depression, and symptoms of irritable bowel syndrome, bilateral plantar fasciitis with heel spurs, cervical spine degenerative disc disease, bilateral knee degenerative joint disease, residuals of a right elbow fracture, acne, right knee laxity, and any other issues for which the AOJ might grant entitlement to service connection, prevent all forms of substantially gainful employment at any point during the period on appeal.  

The claims folder, access to all records in Virtual VA and VBMS, and a copy of this remand, must be provided to and reviewed by the examiner.  A complete rationale must be provided for any opinion offered, based on the facts of this case and any relevant medical literature for the comments and opinions expressed, and the examiner must explain the reasoning therefor in detail.  If the question cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.
 
The examiner must  address whether it is at least as likely as not that any single service connected disorder standing alone precludes the appellant from working.  If so, that disorder must be identified and a complete rationale must be provided for such an opinion.  Moreover, if a single service connected disorder precludes employment, the examiner must address whether it is at least as likely as not that the combination of all remaining service connected disorders also precludes substantially gainful employment.  Again, a complete rationale must be provided for all opinions offered.
 
4.  After the development requested has been completed, the AOJ should review any opinions to ensure that they are in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner and specialist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Thereafter, the AOJ must readjudicate the claim. If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 
_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


